              Case 1:10-cr-00012-SPW Document 37 Filed 02/09/21 Page 1 of 4


                                                                   FEB 0 9 2021
VICTORIA L.FRANCIS                                               Clerk, U.S. District Court
                                                                   District Of Montana
Assistant U.S. Attorney                                                   Billings
U.S. Attorney's Office
2601 Second Avenue North,Suite 3200
Billings, MX 59101
Phone: 406-247-4633
FAX:(406)657-6058
E-mail: victoria.francis@usdoi.gov


ATTORNEY FOR PLAINTIFF
United States of America



                           IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF MONTANA
                                                   BILLINGS DIVISION


  UNITED STATES OF AMERICA,
                                                                             CR10-12-BLG-SPW
                             Plaintiff,

            vs.

                                                                             AGREED FINAL ORDER IN
  COURTNEY M.BATEY,                                                          GARNISHMENT


                             Defendant,

  ROSEBUD HEALTH CENTER,

                             Garnishee.




           The parties, the United States of America,the judgment defendant, and the

gamishee defendant, agree and stipulate as follows:




N:\AGR_Courtney_Batey_2011A18297_12-31-2020103820_L201_0.clocx
Case 1:10-cr-00012-SPW Document 37 Filed 02/09/21 Page 2 of 4
Case 1:10-cr-00012-SPW Document 37 Filed 02/09/21 Page 3 of 4
Case 1:10-cr-00012-SPW Document 37 Filed 02/09/21 Page 4 of 4
